 



Exhibit 10.51
ADDENDUM TWO
TO LEASE AGREEMENT FOR A GAMMA KNIFE UNIT
     This ADDENDUM TWO TO LEASE AGREEMENT FOR A GAMMA KNIFE UNIT (this
“Addendum”) is dated effective as of November 6, 2006, and is entered into
between GK FINANCING, LLC, a California limited liability company (“GKF”) or its
wholly owned subsidiary whose obligation under this Agreement shall be
guaranteed by GKF, and JACKSON HMA, INC. d/b/a Central Mississippi Medical
Center, a for-profit Mississippi corporation (“Medical Center”), with reference
to the following recitals:
Recitals:
     WHEREAS, on November 1, 1999, GKF and Medical Center executed a Lease
Agreement for a Gamma Knife Unit, which Lease Agreement was amended by a certain
Addendum dated November 1, 1999 (such Lease Agreement, as amended by such
Addendum, is referred to herein as the “Lease”); and
     WHEREAS, the parties desire to further amend the terms and provisions of
the Lease as set forth herein.
     NOW THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
Agreement:
     1. Defined Terms. Unless otherwise defined herein, the capitalized terms
used herein shall have the same meanings set forth in the Lease.
     2. Extension of Lease Term.
          a. It is acknowledged that the Commencement Date of the Lease is
April 30, 2001.
          b. In consideration of the “Upgrade and First Reload” described below,
the Term of the Lease as set forth in Section 6 of the Lease is hereby extended
for an additional five (5) years (collectively, the “First Extension”). The
First Extension shall commence on April 30, 2011 (which is the expiration date
of the initial Term of the Lease).
          c. If the “Second Reload” is performed as described below, then, in
consideration thereof, the Term of the Lease (as extended by the First
Extension) shall be automatically extended for an additional three (3) years
(collectively, the “Second Extension”). The Second Extension shall commence on
April 30, 2016 (which is the expiration date of the First Extension).
          d. All references in the Lease to the “Term” shall be deemed to refer
to the Term, as extended by the First Extension and the Second Extension, as
applicable.

- 1 -



--------------------------------------------------------------------------------



 



     3. Upgrade and Cobalt Reload of the Equipment. Section 15 of the Lease is
hereby deleted in its entirety and replaced with the following:
     “15.1 Upgrade and First Reload. Subject to the terms and conditions set
forth below, (a) GKF, at GKF’s cost and expense, shall replace and upgrade the
Equipment to a Leksell Gamma Knife Perfexion model (the “Perfexion Model”) and
reload the Equipment (as upgraded) with new cobalt-60 (the “Upgrade and First
Reload”), which Upgrade and First Reload shall be performed at the Site and
shall include any required installation and rigging; and (b) GKF shall use its
commercially reasonable efforts to perform the Upgrade and First Reload on
approximately June 30, 2007, subject to availability of the Perfexion Model from
the equipment manufacturer. It is anticipated that the Equipment will be
unavailable to perform procedures for approximately four to five weeks due to
the Upgrade and First Reload process.
     “15.2 Second Reload. Subject to the terms and conditions set forth below,
if a “Second Reload Event” (as defined below) has occurred, then, (a) GKF may
elect, at its sole option and at its cost and expense, to reload the Perfexion
Model with new cobalt-60 (the “Second Reload”), which Second Reload shall be
performed at the Site and shall include any required installation and rigging;
and (b) if GKF has elected to do so, GKF shall use its commercially reasonable
efforts to perform the Second Reload within approximately ninety (90) days after
June 30, 2013. As used herein, a “Second Reload Event” shall be deemed to have
occurred if both of the following conditions have been met: (i) as of April 30,
2013, the average reimbursement payable from all payor sources for a procedure
using the Equipment (the “Average Reimbursement Rate”) has not decreased by
twenty percent (20%) or more from the Average Reimbursement Rate as of the
effective date of this Addendum; and (ii) the number of procedures performed
during the twelve-month period from April 30, 2012 through April 30, 2013, is
comparable to or greater than the number of procedures performed during the
twelve-month period from April 30, 2005 through April 30, 2006. If a Second
Reload Event has not occurred, then, the parties shall mutually discuss whether
and upon what terms a second reload of the Equipment will be performed.
     “15.3 Medical Center Support. In connection with both the Upgrade and First
Reload and the Second Reload, Medical Center, at Medical Center’s cost and
expense, shall provide GKF with Medical Center personnel (including Medical
Center physicists) and services upon request and as required by GKF, among other
things, to oversee, supervise and assist with construction and compliance with
local, state and federal regulatory requirements and with nuclear regulatory
compliance issues and the calibration of the Perfexion Model.
     “15.4 Permits. Notwithstanding the foregoing, the Upgrade and First Reload
and the Second Reload (if applicable) shall be performed by GKF only after all
necessary and appropriate licenses, permits, approvals, consents and
authorizations, including, without limitation, the proper handling of the
cobalt-60 (collectively, the “Permits”), have been obtained by Medical Center at
Medical

- 2 -



--------------------------------------------------------------------------------



 



Center’s sole cost and expense (other than any filing or registration fees which
shall be paid for by GKF). The timing and procedure for such Upgrade and First
Reload and the Second Reload (if applicable) shall be as mutually agreed upon
between the parties. Notwithstanding anything to the contrary contained in this
Agreement, GKF makes no representation or warranty to Medical Center concerning
the Upgrade and First Reload and/or the Second Reload (if applicable), and GKF
shall have no obligation or liability to pay any damages to Medical Center
resulting therefrom.
     “15.5 All references in this Agreement to (a) “Installation” shall be
deemed to refer to the Upgrade and First Reload and the Second Reload, as
applicable; and (b) “Equipment” shall be deemed, immediately following its
upgrade, to mean the Perfexion Model.”
     4. Per Procedure Payment.
          a. The per procedure payment set forth in Section 7 of the Lease shall
be adjusted to (a) * per procedure commencing from the first month after the
date this Addendum is executed by the parties; and (b) * per procedure
commencing from May 1, 2011, and continuing until the expiration of the Lease.
As used in the Lease, the term “procedure” shall mean each individual treatment
session (fraction), whether performed on an inpatient or outpatient basis,
during which a patient receives treatment, imaging or other procedures,
including, without limitation, treatment planning and delivery, imaging and
other ancillary services, using the Equipment and/or any other equipment or
devices that are used in lieu of, or as an alternative to, the Equipment.
          b. Furthermore, as a means to permit Medical Center to perform care
for persons who require Gamma Knife procedures, but who are not covered by any
government or non-government insurance programs and who do not have the means to
pay for such procedures based upon Medical Center’s adopted standards of
indigency, GKF shall waive the per procedure payment for * Gamma Knife procedure
to be performed for an indigent person meeting the foregoing qualifications (a
“Charity Procedure”) for each * procedures (without counting any Charity
Procedures) that are performed under this Agreement by Medical Center for which
a per procedure payment is made to GKF. For purposes of counting the number of
procedures to determine the number of Charity Procedures allowed, there shall be
no retroactive counting of procedures performed prior to the date of this
Addendum.
          c. Compliance with Safe Harbor. GKF and Medical Center intend that the
reductions to the fee per procedure set forth above shall satisfy the
requirements of the anti-kickback safe harbor applicable to discounts contained
in 42 C.F.R. § 1001.952(h). In furtherance of the foregoing:
          (i) The discount shall be earned and computed based on total number of
procedures performed within a single fiscal year of Medical Center.
          (ii) Medical Center must claim the benefit of the discount in the
fiscal year in which the discount is earned.

- 3 -



--------------------------------------------------------------------------------



 



          (iii) Medical Center must fully and accurately report the discount in
its applicable cost report or in its separate claims for payment with the
Department of Health and Human Services or a State agency.
          (iv) Medical Center must provide, upon request by the Secretary of the
Department of Health and Human Services or a State agency, the information
provided by GKF as specified below.
          (v) GKF shall fully and accurately report the existence of the
discount on the invoices or statements submitted to Medical Center. GKF hereby
informs Medical Center of its obligation to report such discount as stipulated
in subparagraphs 3 and 4 above.
     5. No Responsibility for Additional Upgrades or Reloading. It is understood
by the parties that GKF is not responsible for any additional upgrades,
hardware, cobalt reloading, software changes and/or other modifications to the
Perfexion Model, except as expressly set forth herein or otherwise agreed upon
in writing by Medical Center and GKF.
     6. Captions. The captions and paragraph headings used herein are for
convenience only and shall not be used in construing or interpreting this
Addendum.
     7. Full Force and Effect. Except as amended by this Addendum, all of the
terms and provisions of the Lease shall remain in full force and effect.
     IN WITNESS WHEREOF, the parties have executed this Addendum effective as of
the date first written above.

                  GK FINANCING, LLC   JACKSON HMA, INC. d/b/a Central
Mississippi Medical Center    
 
               
By:
  /s/ Ernest A. Bates, M.D.   By:   /s/ Joe B. Riley    
 
               
Name:
  Ernest A. Bates, M.D.   Name:   Joe B. Riley    
 
               
Title:
  GKF Policy Committee Member   Title:   Chief Executive Officer    
 
               

         
 
  Required Corporate Approval:    
 
       
 
  /s/ Tim Parry    
 
       
 
  Legal Counsel    

- 4 -